DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 01/25/2022.
Claims 1-24 are pending of which claims 1, 13, 17 and 21 are independent claims. 

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-4, 6-8, 12-15, 17-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190379431 to Park (hereinafter “Park”) in view of US. Pub. 20210235452 to Huang (hereinafter “Huang-5452”).

Regarding claim 1: Park discloses  one or more non-transitory, computer-readable media having instructions that, when executed by one or more processors, cause a user equipment (UE) to: determine, based on a Transmission Configuration Indication (TCI) configuration, a number of demodulation reference signal (DMRS) port groups for a physical downlink shared channel (PDSCH) transmission; receive one or more DMRSs Park, See paragraph[0470], in a PDSCH an NR may support N-bit (N may be configured up to "3") indicator bit within the DCI providing a reference to the DL RS spatially QCLed with at least one PDSCH DMRS port group. Note: this best understood from the secondary reference FIG. 2-4, where each port group is associated with a specific DMRS) 
    
However, Park does not explicitly teach a number of reference signals for a first quasi-co-location (QCL) type of the TCI configuration, wherein the TCI configuration includes a TCI state containing multiple quasi-co-location (QCL) types including the first QCL type and a second QCL type, and a number of reference signals for the second QCL type is equal to the number of reference signals for the first QCL type. However, Huang-5452 in the same or similar field of endeavor teaches a number of reference signals for a first quasi-co-location (QCL) type of the TCI configuration, wherein the TCI configuration includes a TCI state containing multiple quasi-co-location (QCL) types including the first QCL type and a second QCL type, and a number of reference signals for the second QCL type is equal to the number of reference signals for the first QCL type  (Huang-5452, see paragraph [0033], there are at least two TCI state, the number of the states is the same as the number of the port groups corresponding to the resource occupied by the target reference signal, and each state records the source reference signal and QCL type, see FIG. 2-4 as examples, in these figures it is shown that two TCI states defines and each state is associated with port group and each two TCI states are associates with QCL type, and each TCI state is associated with reference signal) wherein the number of reference signals for the first QCL type and for the second QCL type is greater than one(Huang, paragraph [0101], FIG. 2-5, a TCI state includes source reference signals quasi-co-located with the port groups, and at least one QCL type of QCLs of the port groups with each of the source reference signals, i.e., each type QCL may be associated with a reference signal and the first and second QCL type include more than one reference signal) . It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Huang-5452 into Park’s system/method because it would allow extended TCI state and the target reference signal are transmitted to a UE.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve the ability to determine large-scale parameters of the ports for a target reference signal (Huang-5452; [0069])

Regarding claim 2: Park discloses the one or more non-transitory, computer-readable media of claim 1, wherein the instructions, when executed, further cause the UE to: determine a number of reference signals for a QCL type of the multiple QCL types; and determine the number of DMRS port groups based on the number of reference signals for the QCL type (Park, see paragraph [0162], a DMRS antenna port for downlink data channel demodulation may be subjected to QC/QCL with the CRS antenna port of a serving cell, UE may apply the large-scale property of a wireless channel estimated from its own CRS antenna port upon channel estimation through the corresponding DMRS antenna port the number of port group and the number of reference signal for QCL has one to one correspondence. Note: it should be noted that QCL is understood to be seemingly co-located and this may be qualified by some kind of ID that two things are co-located).  

Regarding claim 3: Park discloses the one or more non-transitory, computer-readable media of claim 2, wherein the instructions, when executed, further cause the UE to determine the number of reference signal for the QCL type based on the TCI state (Park, see paragraph[0470],  a transmission indication for unicast PDSCH may support N (N may be configured up to "3" bits) indicator bit within a DCI providing a reference to the DL RS spatially QCLed with at least one PDSCH DMRS port group. Note: it should be noted that QCL is understood to be seemingly co-located and this may be qualified by some kind of ID that two things are co-located, for example the expression “a CSI-RS may be assumed to be quasi co-located (QCL) with the SSB  “  ).

Regarding claim 4: Park discloses the one or more non-transitory, computer-readable media of claim 1, wherein the instructions, when executed, further cause the UE to: receive downlink control information that includes a value for a field; and determine the number of DMRS port groups based on the value (Park, see paragraph [0151], when a UE receives data (e.g., PDSCH), a scheme is considered for demodulating the data using a UE-specific RS like a specific DMRS, and  such a DMRS is transmitted together with scheduled RB(s) of the corresponding PDSCH transmitted during a time duration in which a scheduled PDSCH is transmitted, i.e., DMRS existed in time/frequency domain through which the scheduled PDSCH is transmitted). 
 
Regarding claim 6: Park discloses the one or more non-transitory, computer readable media of claim 1, wherein the instructions, when executed, further cause the UE to: determine a number of phase tracking-reference signal (PT-RS) antenna ports; receive one or more PT-RSs on the number of PT-RS antenna ports; and process the PDSCH transmission based on reception of the one or more PT-RSs (Park,  see paragraph [0305-0307], a PCRS may also be referred as phase Tracking (PT)-RS  is an RS defined for the purpose of phase drift adjustment/phase tracking, and may be transmitted with DMRS, a DMRS per each DMRS port group in which a plurality of DMRS ports is included may be interlinked with a single PCRS (e.g., has QCL/ genuine co-location (GCL relationship and it should be known that Demodulation Reference Signal (DMRS) is transmitted to a specific UE for channel estimation to recover the information on Physical Downlink Shared Channel (PDSCH) ) .

Regarding claim 7: Park discloses the one or more non-transitory, computer-readable media of claim 6, wherein the instructions, when executed, further cause the UE to: determine the number of PT-RS antenna ports based on the number of DMRS port groups, higher-layer signaling, or downlink control information (Park,  see paragraph [0305-0307], a PCRS may also be referred as phase Tracking (PT)-RS  is an RS defined for the purpose of phase drift adjustment/phase tracking, and may be transmitted with DMRS, a DMRS per each DMRS port group in which a plurality of DMRS ports is included may be interlinked with a single PCRS (e.g., has QCL/ genuine co-location (GCL relationship), and  in the case that PCRS is GCLed with DMRS in GCL).  

Regarding claim 8: Park discloses the one or more non-transitory, computer-readable media of claim 1, wherein the instructions, when executed, further cause the UE to: decode a number of downlink control information (DCI) transmissions used to schedule the PDSCH transmission from a plurality of gNBs (Park, see paragraphs [0506],  an indicator state may include the PDSCH indication, PDSCH rate matching information which may include a PDSCH start symbol, a DCI decoding time, and a ZP CSI-RS resource for protecting the CSI-RS of a neighboring beam) and determine the number of DMRS port groups based on the number of DCI transmissions (Park, see paragraph0143], from a gNB, a PCRS associated with xPDSCH may be transmitted, for example, in antenna port, P=60 or P=61, as it is signaled in a DCI format).  

Regarding claim 12: Park discloses the one or more non-transitory, computer-readable media of claim 1, wherein the instructions, when executed, further cause the UE to: determine a mapping between one or more phase tracking-reference signal (PT-RS) antenna ports and at least one DMRS port group, wherein the mapping is a one-to-one, an N-to-one, or a one-to-N mapping, where N is an integer larger than one(Park,  see paragraph [0305-0307], a PCRS may also be referred as phase Tracking (PT)-RS  is an RS defined for the purpose of phase drift adjustment/phase tracking, and may be transmitted with DMRS, a DMRS per each DMRS port group in which a plurality of DMRS ports is included may be interlinked with a single PCRS or one PCR for many,  and  in the case that PCRS is GCLed with DMRS in GCL, DMRS may also be referred to as a Primary DMRS or a Secondary DMRS (or PT-RS), and PCRS may also be referred to as a Secondary DMRS or a Primary PCRS (or PT-RS, and PCRS may be defined/configured/indicated to be GCL-assumed with DMRS, and in this case, a UE may treat/regard the PCRS port and the DMRS port as the same port, and assume that the same precoding is applied to two antenna ports).  

Regarding claim 13: Park discloses a transmission reception point (TRP),  the TRP comprising: processing circuitry to: generate a plurality of demodulation reference signals (DMRSs) to be transmitted; generate demodulation reference signals to be transmitted on resource elements of a physical downlink shared channel (PDSCH) (Park, see paragraph[0470], in a PDSCH an NR may support N-bit (N may be configured up to "3") indicator bit within the DCI providing a reference to the DL RS spatially QCLed with at least one PDSCH DMRS port group. Note: this best understood from the secondary reference FIG. 2-4, where each port group is associated with a specific DMRS; and interface circuitry, coupled with the processing circuitry, to cause transmission of the indication and the DMRSs by antenna ports of a DMRS port group of the number of DMRS port groups (Park, see paragraph [0162], a DMRS antenna port group for downlink data channel demodulation is subjected to QCL with the common RS (CRS) antenna port of a serving cell). 

However, Park does not explicitly teach generate a Transmission Configuration Indication (TCI) state as an indication of a number of demodulation reference signal (DMRS) port groups wherein the antenna ports of the DMRS port group are determined based on the number of reference signals associated with the first QCL type and the second QCL type, wherein the TCI state contains multiple quasi-co-location (QCL) types including a first QCL type and a second QCL type, and wherein a number of reference signals for the second QCL type is equal to a Atty. Dkt. No. 6607.3440001 (P47794US1)-5 -ZHANG et al. Reply to Office Action of December 3, 2020Application No. 16/440,209 number of reference signals for the first QCL type. However, Huang-5452 in the same or similar field of endeavor teaches generate a Transmission Configuration Indication (TCI) state as an indication of a number of demodulation reference signal (DMRS) port groups wherein the antenna ports of the DMRS port group are determined based on the number of reference signals associated with the first QCL type and the second QCL type (Huang-5452,  see paragraph[0060], a TCI state includes a source RS, CSI-RS with QCL-Type, which is associated with DMRS of Physical Downlink Shared CHannel (PDSCH)where the source RS  and the DMRS are quasi-co-located with respect to the large-scale parameters included in QCL-Type, and CSI-RS and the DMRS).wherein the TCI state contains multiple quasi-co-location (QCL) types including a first QCL type and a second QCL type, and wherein a number of reference signals for the second QCL type is equal to a Atty. Dkt. No. 6607.3440001 (P47794US1)-5 -ZHANG et al. Reply to Office Action of December 3, 2020Application No. 16/440,209 number of reference signals for the first QCL type (Huang-5452, see paragraph [0033], there are at least two TCI state, the number of the states is the same as the number of the port groups corresponding to the resource occupied by the target reference signal, and each state records the source reference signal and QCL type, see FIG. 2-4 as examples, in these figures it is shown that two TCI states defines and each state is associated with port group and each two TCI states are associates with QCL type, and each TCI state is associated with reference signal. It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Huang-5452 into Park’s system/method because it would allow extended TCI state and the target reference signal are transmitted to a UE.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve the ability to determine large-scale parameters of the ports for a target reference signal (Huang-5452; [0069])

 Regarding claim 14: Park discloses the apparatus of claim 13, wherein a plurality of DMRS port groups and a plurality of phase tracking reference signal antenna ports are used to transmit the PDSCH and the processing circuitry is further to: generate one or more PT-RSs to be transmitted on a first set of resource elements Park,  see paragraph [0305-0307], a PCRS may also be referred as phase Tracking (PT)-RS  is an RS defined for the purpose of phase drift adjustment/phase tracking, and may be transmitted with DMRS, a DMRS per each DMRS port group in which a plurality of DMRS ports is included may be interlinked with a single PCRS (e.g., has QCL/ genuine co-location (GCL relationship),  and  in the case that PCRS is GCLed with DMRS in GCL, DMRS may also be referred to as a Primary DMRS or a Secondary DMRS (or PT-RS), and PCRS may also be referred to as a Secondary DMRS or a Primary PCRS (or PT-RS, and PCRS may be defined/configured/indicated to be GCL-assumed with DMRS, and in this case, a UE may treat/regard the PCRS port and the DMRS port as the same port, and assume that the same precoding is applied to two antenna ports;  and puncture or rate-match the PDSCH for a second set of resource elements, wherein the second set of resource elements correspond to resource elements used by another TRP to transmit PT-RSs (Park,   see paragraph [0508] in order perform  rate matching at least one slot latency or two symbols for a timing gap for accurately decoding the PDSCH, at least one slot latency or two symbols (latency) should be permitted for the QCL application timing related with the QCL indication time, and see paragraph[0091],  a time gap is required for a process that an eNB and a UE switch from a transmission mode to a reception mode or vice versa. Note gap is taken as puncture).  

Regarding claim 15: Park discloses the apparatus of claim 14, wherein the processing circuitry is further to: generate downlink control information (DCI) or radio resource control (RRC) signaling to indicate a zero-power PT-RS antenna port (Park,   see paragraph[0506], an indicator state may include other parameters (e.g. another QCL parameter for a mapping purpose to the RE from PDSCH similar to PQI in LTE), and a zero power (ZP) CSI-RS resource for protecting the CSI-RS of a neighboring beam) needs to be indicated, joint encoding between the PDSCH beam indication and the PDSCH rate matching information may be supported in order to reduce the DCI overhead).  

Regarding claim 17: Park discloses one or more non-transitory, computer-readable media having instructions that, when executed, cause a device to: read a transmission configuration indication (TCI) configuration for a physical Atty. Dkt. No. 6607.3440001 (P47794US1)-6-ZHANG et al. Reply to Office Action of December 3, 2020Application No. 16/440,209 downlink shared channel (PDSCH) transmission (Park See paragraph[0470], in a PDSCH an NR may support N-bit (N may be configured up to "3") indicator bit within the DCI providing a reference to the DL RS spatially QCLed with at least one PDSCH DMRS port group. Note: this best understood from the secondary reference FIG. 2-4, where each port group is associated with a specific DMRS); 

determine a number of demodulation reference signal (DMRS) port groups based on a number of reference signals for a first quasi-co-location (QCL) type of the TCI configuration (Park, See paragraph[0470], in a PDSCH an NR may support N-bit (N may be configured up to "3") indicator bit within the DCI providing a reference to the DL RS spatially QCLed with at least one PDSCH DMRS port group. Note: this best understood from the secondary reference FIG. 2-4, where each port group is associated with a specific DMRS and determine a DMRS antenna port index based on the table and an indication in downlink control information (DCI) (Park,  See paragraph[0470], in a PDSCH an NR may support N-bit (N may be configured up to "3") indicator bit within the DCI providing a reference to the DL RS spatially QCLed with at least one PDSCH DMRS port group. Note: this best understood from the secondary reference FIG. 2-4, where each port group is associated with a specific DMRS.

However, Park does not explicitly teach wherein the TCI configuration includes a TCI state containing multiple quasi- co-location (QCL) types including the first QCL type and a second QCL type, and a number of reference signals for the second QCL type is equal to the number of reference signals for the first QCL type; determine a table based on the number of DMRS port groups. However, Huang-5452 in the same or similar field of endeavor teaches wherein the TCI configuration includes a TCI state containing multiple quasi- co-location (QCL) types including the first QCL type and a second QCL type, and a number of reference signals for the second QCL type is equal to the number of reference signals for the first QCL type (Huang-5452, see paragraph [0033], there are at least two TCI state, the number of the states is the same as the number of the port groups corresponding to the resource occupied by the target reference signal, and each state records the source reference signal and QCL type, see FIG. 2-4 as examples, in these figures it is shown that two TCI states defines and each state is associated with port group and each two TCI states are associates with QCL type, and each TCI state is associated with reference signal) wherein the number of reference signals for the first QCL type and for the second QCL type is greater than one(Huang, paragraph [0101], FIG. 2-5, a TCI state includes source reference signals quasi-co-located with the port groups, and at least one QCL type of QCLs of the port groups with each of the source reference signals, i.e., each type QCL may be associated with a reference signal and the first and second QCL type include more than one reference signal) ; determine a table based on the number of DMRS port groups(Huang, see paragraph [0061], FIG. 2-5,  a UE may determine that a port configured by a source CSI-RS and a port configured by a target Demodulation Reference Signal (DMRS) are quasi-co-located based on QCL configuration information from a base station, the UE may determine that a port configured by a source CSI-RS and a port configured by a target CRS are quasi-co-located based on QCL configuration information from the base station). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Huang-5452 into Park’s system/method because it would allow extended TCI state and the target reference signal are transmitted to a UE.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve the ability to determine large-scale parameters of the ports for a target reference signal (Huang-5452; [0069])

Regarding claim 18: Park discloses the one or more non-transitory, computer-readable media of claim 17, wherein the instructions, when executed, further cause the device to: determine a quasi-co-location (QCL) configuration based on the TCI configuration; and determine the number of DMRS port groups based on the QCL configuration (Park, see paragraph 0170], Table 3, PDSCH RE mapping and PDSCH antenna port QCL are configured through higher layer signaling for each parameter set).

Regarding claim 19: Park discloses the one or more non-transitory, computer-readable media of claim 17, wherein the instructions, when executed, further cause the device to: determine, based on the TCI configuration, a plurality of reference signals having a first QCL type; and determine the number of DMRS port groups is equal to the plurality (Park, see paragraph[0453], on the configuration of the type 1 CSI-RS resource, information indicating that the first QCL type parameters may be provided by L1 (e.g., by the DCI), L2 (e.g., by the MAC CE), and/or LE (e.g., by the RRC) signaling to configure a plurality of  MRS-x (e.g., x=1, 2, or 3, . . . ) and see paragraph[0390] for different configuration options).  

Regarding claim 20: Park discloses the one or more non-transitory, computer-readable media of claim 17, wherein the indication is a value in an antenna port field of the DCI (Park, see paragraph[0470],  a 3-bit indicator bit within a DCI providing a reference to the DL RS spatially QCLed with at least one PDSCH DMRS port group).

Regarding claim 21: Park discloses an  apparatus comprising: means for determining an association between one or more phase tracking reference signal (PT-RS) antenna ports (APs) and at least one demodulation reference signal (DMRS) port groups Park,  see paragraph [0305-0307], a PCRS may also be referred as phase Tracking (PT)-RS  is an RS defined for the purpose of phase drift adjustment/phase tracking, and may be transmitted with DMRS, a DMRS per each DMRS port group in which a plurality of DMRS ports is included may be interlinked with a single PCRS (e.g., has QCL/ genuine co-location (GCL relationship and it should be known that Demodulation Reference Signal (DMRS) is transmitted to a specific UE for channel estimation to recover the information on Physical Downlink Shared Channel (PDSCH); and means for receiving PT-RS and DMRS based on the association; and means for demodulating a physical downlink shared channel based on the received PT- RS and DMRS (Park,  see paragraph [0305-0307], a PCRS may also be referred as phase Tracking (PT)-RS  is an RS defined for the purpose of phase drift adjustment/phase tracking, and may be transmitted with DMRS, a DMRS per each DMRS port group in which a plurality of DMRS ports is included may be interlinked with a single PCRS,  and  in the case that PCRS is GCLed with DMRS in GCL.
 
However, Park does not explicitly teach wherein the DMRS port groups are determined based on a number of reference Atty. Dkt. No. 6607.3440001 (P47794US1)-7-ZHANG et al. Reply to Office Action of December 3, 2020Application No. 16/440,209 signals for a first quasi-co-location (QCL) type of a Transmission Configuration Indication (TCI) state including multiple quasi-co-location (QCL) types including the first QCL type and a second QCL type, and a number of reference signals for the second QCL type is equal to the number of reference signals for the first QCL type. However, Huang-5452 in the same or similar field of endeavor teaches wherein the DMRS port groups are determined based on a number of reference Atty. Dkt. No. 6607.3440001 (P47794US1)-7-ZHANG et al. Reply to Office Action of December 3, 2020Application No. 16/440,209 signals for a first quasi-co-location (QCL) type of a Transmission Configuration Indication (TCI) state including multiple quasi-co-location (QCL) types including the first QCL type and a second QCL type (Huang-5452, see paragraph[0060], a TCI state includes a source RS, CSI-RS with the first QCL-Type, which is associated with DMRS of Physical Downlink Shared CHannel (PDSCH)where the source RS  and the DMRS are quasi-co-located with respect to the large-scale parameters included in QCL-Type, and CSI-RS and the DMRS), and a number of reference signals for the second QCL type is equal to the number of reference signals for the first QCL type(Huang-5452, see paragraph [0033], there are at least two TCI state, the number of the states is the same as the number of the port groups corresponding to the resource occupied by the target reference signal, and each state records the source reference signal and QCL type, see FIG. 2-4 as examples, in these figures it is shown that two TCI states defines and each state is associated with port group and each two TCI states are associates with QCL type, and each TCI state is associated with reference signal. It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Huang-5452 into Park’s system/method because it would allow extended TCI state and the target reference signal are transmitted to a UE.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve the ability to determine large-scale parameters of the ports for a target reference signal (Huang-5452; [0069]).

Regarding claim 23: Park discloses the apparatus of claim 21, wherein the one or more PT-RS APs comprise two PT-RS APs, the at least one DMRS port group comprises one DMRS port group, and the means for determining the association is to: determine a first PT-RS AP is associated with a DMRS AP with a lowest index in a first Park,  see paragraph [0305-0307], a PCRS may also be referred as phase Tracking (PT)-RS  is an RS defined for the purpose of phase drift adjustment/phase tracking, and may be transmitted with DMRS, a DMRS per each DMRS port group in which a plurality of DMRS ports is included may be interlinked with a single PCRS (e.g., has QCL/ genuine co-location (GCL relationship),  and  in the case that PCRS is GCLed with DMRS in GCL, DMRS may also be referred to as a Primary DMRS or a Secondary DMRS (or PT-RS), and PCRS may also be referred to as a Secondary DMRS or a Primary PCRS (or PT-RS, and PCRS may be defined/configured/indicated to be GCL-assumed with DMRS, and in this case, a UE may treat/regard the PCRS port and the DMRS port as the same port, and assume that the same precoding is applied to two antenna ports    ).  

Regarding claim 24: Park discloses the apparatus of claim 21, wherein the one or more PT-RS APs comprise two PT-RS APs, the at least one DMRS port group comprises two DMRS port groups, and the means for determining the association is to: determine a first PT-RS AP is associated with a DMRS AP with a lowest index in a first DMRS port group and a second PT-RS AP is associated with DMRS AP with a lowest index in a second DMRS port group (Park,  see paragraph [0305-0307], a PCRS may also be referred as phase Tracking (PT)-RS  is an RS defined for the purpose of phase drift adjustment/phase tracking, and may be transmitted with DMRS, a DMRS per each DMRS port group in which a plurality of DMRS ports is included may be interlinked with a single PCRS, DMRS may also be referred to as a Primary DMRS or a Secondary DMRS (or PT-RS), and PCRS may also be referred to as a Secondary DMRS or a Primary PCRS (or PT-RS, and PCRS may be defined/configured/indicated to be GCL-assumed with DMRS, and in this case, a UE may treat/regard the PCRS port and the DMRS port as the same port, and assume that the same precoding is applied to two antenna ports).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20190379431 to Park (hereinafter “Park”) in view of US. Pub. 20210235452 to Huang (hereinafter “Huang-5452”).and combination of Park and  Huang-5452  is further combined with US. Pub. 20130021991 to Ko (hereinafter “Ko”)

Regarding claim 5. : Park discloses   demodulating the PDSCH transmission based on reception of the one or more DMRSs. However, Park does not explicitly teach the one or more non-transitory, computer-readable media of claim 1, wherein the instructions, when executed, further cause the UE to: determine a number of effective DMRS code-division multiplexing (CDM) groups; determine the number of DMRS port groups based on the number of effective DMRS CDM groups; and determine, based on downlink control information and one or more tables, a DMRS port index, wherein DMRS port indices in different DMRS port groups are within different DMRS CDM groups. However, Ko in the same or similar field of endeavor teaches the one or more non-transitory, computer-readable media of claim 1, wherein the instructions, when executed, further Ko, see paragraph[0259] the resources for distinguishing between DMRSs, for example,  since two groups may be used and four orthogonal resources may be used per group, a total of eight orthogonal resources is secured) ; determine the number of DMRS port groups based on the number of effective DMRS CDM groups; and determine, based on downlink control information and one or more tables, a DMRS port index, wherein DMRS port indices in different DMRS port groups are within different DMRS CDM groups (Ko, see paragraph[0259],  one DMRS CDM group may be divided into two subgroups, the two subgroups are quasi-orthogonal to each other, two layers (or antenna ports) may be distinguished (or identified) using fully orthogonal sequences within one subgroup, and two fully orthogonal sequences may be [1, 1, 1, 1] and [1, -1, 1, -1], the two fully orthogonal sequences are DMRSs for different antenna ports and  a total of four different DMRSs may be distinguished (or identified) by code resources). In view of the above, having the method of Park and then given the well-established teaching of Huang-5452, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-5452  as modified by Ko within the system of Park because it would allow efficient RS management and an advanced transmission method. Furthermore, both references deal with same field of endeavor, thus modification of Park by Huang-5452  as modified by Ko  would have been obvious as disclosed in Ko  para 0209.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20190379431 to Park (hereinafter “Park”) in view of US. Pub. 20210235452 to Huang (hereinafter “Huang-5452”), and the combination of Park and Huang-5452 is further combined with US. Pub. 20130265955 to Kim (hereinafter “Kim”).

Regarding claim 9: Park discloses   demodulating the PDSCH transmission based on reception of the one or more DMRSs. However, Park does not explicitly teach the one or more non-transitory, computer-readable media of claim 1, wherein the instructions, when executed, further cause the UE to: determine configurations for individual DMRS port groups of the number of DMRS port groups, wherein the individual configurations have one or more parameters including scrambling identity, DMRS type, number of front-loaded symbols, position of additional DMRS symbols, or an indication of a presence of a phase tracking reference signal. However, Kim in the same or similar field of endeavor teaches the one or more non-transitory, computer-readable media of claim 1, wherein the instructions, when executed, further cause the UE to: determine configurations for individual DMRS port groups of the number of DMRS port groups, wherein the individual configurations have one or more parameters including scrambling identity, DMRS type, number of front-loaded symbols, position of additional DMRS symbols, or an indication of a presence of a phase tracking reference signal (Kim, see paragraphs [0072-0074], Table 3 FIG. 4, each DMRS group is capable of supporting up to 4 orthogonal DMRS ports, and each DMRS port supports one UE, and it should be noted that the four DMRS ports of each DMRS group are allocated orthogonal code sequences to guarantee the orthogonality see Table 1, and Table 3 is  configuration of DMRS port group). In view of the above, having the method of Park and then given the well-established teaching of Huang-5452, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-5452  as modified by Kim within the system of Park because it would allow  providing a superior channel estimation performance with an orthogonal DMRS resource allocation. Furthermore, all references deal with same field of endeavor, thus modification of Park  by Huang-5452  as modified by Kim  would have been obvious to achieve  greater efficiency in resource utilization as disclosed in Kim para 0066.

Regarding claim 10: Park discloses demodulating the PDSCH transmission based on reception of the one or more DMRSs. However, Park does not explicitly teach the one or more non-transitory, computer-readable media of claim 9, wherein a subset or all of the parameters are common to configurations of more than one DMRS port groups of the number of DMRS port groups. However, Kim in the same or similar field of endeavor teaches the one or more non-transitory, computer-readable media of claim 9, wherein a subset or all of the parameters are common to configurations of more than one DMRS port groups of the number of DMRS port groups (Kim, see paragraphs [0072-0074], Table 3 FIG. 4, a DMRS group is capable of supporting up to 4 orthogonal DMRS ports, and each DMRS port supports one UE, and it should be noted that the four DMRS ports of each DMRS group are allocated orthogonal code sequences to guarantee the orthogonality see Table 1, and Table 3 is  configuration of DMRS port group). In view of the above, having the method of Park and then given the well-established teaching of Huang-5452, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-5452 as modified by Kim within the system of Park because it would allow  providing a superior channel estimation performance with an orthogonal DMRS resource allocation. Furthermore, all references deal with same field of endeavor, thus modification of Park  by Huang-5452  as modified by Kim  would have been obvious to achieve  greater efficiency in resource utilization as disclosed in Kim para 0066.
 
Regarding claim 11: Park discloses   demodulating the PDSCH transmission based on reception of the one or more DMRSs. However, Park does not explicitly teach the one or more non-transitory, computer-readable media of claim 9, wherein the instructions, when executed, further cause the UE to determine a configuration of a DMRS port group based on a transmission configuration indication state to which the DMRS port group is mapped. However, Kim in the same or similar field of endeavor teaches the one or more non-transitory, computer-readable media of claim 9, wherein the instructions, when executed, further cause the UE to determine a configuration of a DMRS port group based on a transmission configuration indication state to which the DMRS port group is mapped (Kim, see paragraph [0094] DMRS resource size, assigned DMRS group, and allocated DMRS port included in the DMRS allocation information are notified to the UE as summarized in Tables 2 and 3). In view of the above, having the method of Park and then given the well-established teaching of Huang-5452, it would have been obvious to one having ordinary skill in the art at the .

Claims 16 and 22 are  rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20190379431 to Park (hereinafter “Park”) in view of US. Pub. 20210235452 to Huang (hereinafter “Huang-5452”), and combination of Park and Huang-5452 is further combined with US. Pub. 20190215118 to Moles  (hereinafter “Moles”)

Regarding claim 16: Park discloses   demodulating the PDSCH transmission based on reception of the one or more DMRSs. However, Park does not explicitly teach the apparatus of claim 15, wherein the processing circuitry is to generate DCI to indicate the zero-power PT-RS, wherein the DCI includes a PTRS antenna ports indicator field having a value that indicates one or more zero-power PT-RS antenna ports. However, Moles in the same or similar field of endeavor teaches the apparatus of claim 15, wherein the processing circuitry is to generate DCI to indicate the zero-power PT-RS, wherein the DCI includes a PTRS antenna ports indicator field (Moles, see paragraph [0364], the power level is derived from DCI information and RRC based indication is avoided since they do not give accurate information)  having a value that Moles, , see paragraph [0176], a subcarrier allocated to the PT-RS may encompass a zero-power PT-RS, i.e., the subcarrier is a PT-RS subcarrier but the radio access node (e.g., a gNB) is not transmitting anything on said PT-RS subcarrier, this is to avoid interference on the said subcarrier because this PT-RS subcarrier may be used by another radio access node).  In view of the above, having the method of Park and then given the well-established teaching of Huang-5452, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-5452 as modified by Moles within the system of Park because it would allow to avoid restrictions in the scheduling while reduces the required overhead. Furthermore, both references deal with same field of endeavor, thus modification of Park  by Huang-5452  as modified by Moles  would have been obvious as disclosed in Moles para 345.

Regarding claim 22: Park discloses   demodulating the PDSCH transmission based on reception of the one or more DMRSs. However, Park does not explicitly teach the apparatus of claim 21, wherein the one or more PT-RS APs comprise one PT-RS AP, the at least one DMRS port group comprises one or two DMRS port groups, and the means for determining the association is to: determine the PT-RS antenna port is associated with a DMRS AP with a lowest index in a codeword with a higher modulation and coding scheme or a codeword 0 if the modulation and coding scheme for both codewords are the same. However, Moles in the same or similar field of endeavor teaches the apparatus of claim 21, wherein the one or more PT-RS APs comprise one PT-RS AP, the at least one DMRS port group comprises one or two DMRS port groups, Moles, see paragraph [0348] a UE should report information about the preferred DL transmission layer within the codeword (CW) with higher CQI in UCI, with this information, gNB can perform permutation of the columns of the precoder to transmit the DMRS port with lowest index in the DMRS group and its associated PTRS port in the best transmission port,  a column Permutation Indicator (CPI) indicates which of the columns of the selected precoder must be permutated in the gNB, for example, if CPI=0 no permutation is done and reuse is done  and if CPI=2 the first and third columns of the precoder are permutated, and by including the CPI in the CSI-feedback we are signaling information about the best transmission port). In view of the above, having the method of Park and then given the well-established teaching of Huang-5452, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-5452 as modified by Moles within the system of Park because it would allow to avoid restrictions in the scheduling while reduces the required overhead. Furthermore, both references deal with same field of endeavor, thus modification of Park  by Huang-5452  as modified by Moles  would have been obvious as disclosed in Moles para 345.


Response to Arguments
 
Applicant's arguments filed 01/25/2022have been fully considered but they are not persuasive. See below.

 
  
Applicant argues that Huang-5452 teaches each TCI state records only one reference signal, which is "the source reference signal" with "the QCL type," which is contrary to the features of multiple reference signals, "a number of reference signals for the second QCL type is equal to the number of reference signals for the first QCL type, wherein the number of reference signals for the first QCL type and for the second QCL type is greater than one," as recited in amended claim 1. Hence, the combination of Park and Huang- 5452 does not teach the features recited in amended claim 1. 

Examiner respectfully disagrees with applicant, and applicant directed to FIG. 2-5, for QCL types and TCI state representing CSI-RS, and there are more than one reference signal, and see the office action for more information.


Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                             /AYAZ R SHEIKH/                             Supervisory Patent Examiner, Art Unit 2476